    Case 5:21-cv-03171-SAC Document 3 Filed 07/30/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JOSHUA K. MATTHEWS,

                             Petitioner,

           v.                                       CASE NO. 21-3171-SAC

STATE OF KANSAS,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Petitioner to show cause why

this matter should not be dismissed for failure to timely file this

action.

Background
     After a bench trial in August 2016, a Douglas County District

Court Judge found Petitioner guilty of three counts of battery of

a law enforcement officer brought in two cases. State v. Matthews,

2018 WL 793352, at *1-2 (Kan. Ct. App. 2018). The court sentenced

Petitioner to two consecutive controlling sentences of 130 months’

imprisonment. Id. at *2. Petitioner pursued a direct appeal, and

the Kansas Court of Appeals affirmed the convictions and sentences.
Id. at *4. Petitioner sought further review, but the Kansas Supreme

Court denied his petition for review on October 30, 2018. Petitioner

filed the federal habeas petition now before this Court on July 29,
   Case 5:21-cv-03171-SAC Document 3 Filed 07/30/21 Page 2 of 5




2021.

Timeliness

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the
Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The Rules of the United States Supreme Court allow
    Case 5:21-cv-03171-SAC Document 3 Filed 07/30/21 Page 3 of 5




ninety days from the date of the conclusion of direct appeal to

seek certiorari. Sup. Ct. R. 13(1). “[I]f a prisoner does not file

a petition for writ of certiorari with the United States Supreme

Court after [his] direct appeal, the one-year limitation period

begins to run when the time for filing certiorari petition expires.”

United   States   v.    Hurst,    322    F.3d   1259   (10th    Cir.    2003).    The

limitation period begins to run the day after a conviction becomes

final. See Harris v. Dinwiddie, 642 F.3d 902-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     Finally,     the   one-year        limitation     period    is     subject    to

equitable tolling “in rare and exceptional circumstances.” Gibson

v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (citation omitted).

This remedy is available only “when an inmate diligently pursues

his claims and demonstrates that he failure to timely file was

caused by extraordinary circumstances beyond his control.” Marsh v.

Soares, 223 F.3d 127, 1220 (10th Cir. 2000). Circumstances that

warrant equitable tolling include, “for example, when a prisoner is

actually    innocent,      when     an     adversary’s         conduct—or      other

uncontrollable     circumstances—prevents         a     prisoner       from   timely

filing, or when a prisoner actively pursues judicial remedies but
files a deficient pleading during the statutory period.” Gibson, 23

F.3d at 808 (internal citations omitted). Likewise, misconduct or

“egregious behavior” by an attorney may warrant equitable tolling.
    Case 5:21-cv-03171-SAC Document 3 Filed 07/30/21 Page 4 of 5




Holland v. Florida, 560 U.S. 631, 651 (2010). However, “[s]imple

excusable neglect is not sufficient.” Gibson, 232 F.3d at 808

(citation omitted),

     Actual innocence can also create an exception to the one-year

time limitation. To qualify for the actual innocence exception, the

prisoner “must establish that, in light of new evidence, ‘it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)). The prisoner must come forward with “new reliable evidence—

whether   it   be   exculpatory     scientific     evidence,     trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324.

     Petitioner’s    direct   review   concluded    when   the     KSC   denied

review of his direct appeal on October 30, 2018. Petitioner had 90

days to seek review before the United States Supreme Court. Thus,

Petitioner’s one-year federal habeas limitation period began to run

around January 28, 2019. Petitioner did not pursue further remedies
in the state courts, so the limitation period ended approximately

January 28, 2020. Yet Petitioner did not file his federal habeas

petition until July 29, 2021.

     The petition currently before the Court is not timely and is

subject to dismissal unless Petitioner can demonstrate grounds for

equitable or statutory tolling or that he qualifies for the actual

innocence exception. The Court directs Petitioner to show cause why

his Petition should not be dismissed.
     IT IS THEREFORE ORDERED that Petitioner is granted until and

including August 30, 2021, in which to show good cause, in writing,
   Case 5:21-cv-03171-SAC Document 3 Filed 07/30/21 Page 5 of 5




to the Honorable Sam A. Crow, United States District Judge, why his

habeas claim should not be dismissed for failure to commence this

action within the one-year limitation period.


     IT IS SO ORDERED.

     DATED:   This 30th day of July, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
